Citation Nr: 1517206	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-03 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) based on personal assault.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1992 to January 1998.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

The record shows that the Veteran is currently diagnosed with cervical radiculopathy (also diagnosed as cervical brachial syndrome), involving the right upper extremity.  This is a new disability (i.e., diagnosis) separate and distinct from right shoulder impingement syndrome, for which service connection was denied in the December 2007 rating decision that became final; therefore, the Board finds that it is appropriate to adjudicate service connection for the right shoulder disability as an original claim for service connection, rather than a petition to reopen the previously denied claim for right shoulder impingement syndrome.  Velez v. Shinseki, 23 Vet. App. 199, 203 (2009) (noting that in Boggs and Ephraim, the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).

The issues of entitlement to service connection for a right hip disability and service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The stressor event of personal assault occurred during service.  

2.  The current psychiatric diagnoses of PTSD and depressive disorder are related to the in-service personal assault. 

3.  Service connection for alcohol abuse on a direct basis is precluded by law.

4.  Migraine headaches are caused by the service-connected cervical spine disability.

5.  Cervical radiculopathy, also diagnosed as cervical brachial syndrome, is caused by the service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD, including a depressive disorder variously diagnosed as depressive disorder not otherwise specified (NOS), major depressive disorder (MDD), and a mood disorder, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  Service connection for alcohol abuse on a direct basis is precluded by law; therefore, service connection for alcohol abuse is not warranted.  38 U.S.C.A. 
§ 105(a) (West 2014); 38 C.F.R. § 3.301 (2014).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for migraine headaches, as secondary to the service-connected cervical spine disability, are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for cervical radiculopathy, including cervical brachial syndrome, as secondary to the service-connected cervical spine disability, are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  For reasons explained below, the Board is granting service connection for PTSD, including a variously diagnosed depressive disorder, migraine headaches, and cervical radiculopathy, including cervical brachial syndrome.  Given the favorable outcome of the service connection appeals, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to those issues.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The VCAA is inapplicable to matters of pure statutory interpretation based on undisputed facts.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In this case, the Veteran is diagnosed with alcohol abuse, in addition to PTSD and a variously diagnosed depressive disorder.  Service connection for alcohol abuse on a direct basis is precluded by law.  See 
38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with PTSD and a variously diagnosed depressive disorder (i.e., depressive disorder NOS, MDD, and a mood disorder), migraine headaches, and cervical radiculopathy/cervical brachial syndrome.   Migraine headaches and cervical radiculopathy/cervical brachial syndrome, as organic diseases of the nervous system, are "chronic diseases" under 38 C.F.R. 
§ 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to those diagnoses.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Because PTSD is not manifested by a psychosis and is not a "chronic disease" under 38 C.F.R. § 3.309(a), the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that diagnosis.  Walker, 708 F.3d at 1331.  Service connection for alcohol dependence on a direct basis is precluded by law.  See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as migraine headaches and cervical radiculopathy/cervical brachial syndrome (as organic diseases of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for a Psychiatric Disability

The Veteran contends that the current PTSD was caused by a personal assault that occurred during service.  She seeks service connection on this basis.  

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).  

In this case, the Veteran does not contend that she has a psychiatric disability related to combat, fear of hostile military or terrorist activity, or that she was a prisoner of war.  Rather, the Veteran claims that she has a psychiatric disability as the result of an in-service personal assault.

For PTSD claims based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or explained economic or social behavior changes.  VA may submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C F R § 3 304(f)(5) (2014).

After review of the lay and medical evidence, the Board finds that the evidence is at least in equipoise on the question of whether a personal assault occurred during service.  The service treatment records show that, at the time of the October 1991 service enlistment examination, the Veteran was psychiatrically normal, and she denied having current or past depression or excessive worry, frequent trouble sleeping, loss of memory or amnesia, or nervous trouble of any sort.  On July 3, 1995, the Veteran presented for emergency medical treatment for a "possible sexual assault," and received mental health services at that time.  The service mental health provider noted that the Veteran was tearful and afraid that men may harm her, and noted assessments of reported sexual assault and trauma reaction.  Four days later, on July 7, 1995, the same mental health provider noted that the Veteran was seen to discuss relationship issues and her sleep, appetite, mood and functioning had been impaired for three to four weeks due to closure of a relationship.  The service mental health provider then diagnosed adjustment disorder with depressed mood, and advised the Veteran to follow up at the mental health clinic as needed.  In September 1995, a service medical provider noted that the Veteran had received mental health services for adjustment disorder with depressed mood secondary to sexual assault, and an assessment of resolving adjustment disorder was noted.  

Records from the Office of Special Investigations are included in the record and further show that an investigation of the allegation of sexual assault was performed in July 1995.  The records, which include summaries of interviews of the Veteran, witnesses, and the perpetrator of the personal assault, document the Veteran's account of being kissed and fondled by a fellow soldier while she was ill and intoxicated, and, shortly thereafter, accusing the perpetrator of sexual assault in front of witnesses.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that a personal assault occurred during service.   

The Board next finds that the evidence is in equipoise on the question of whether PTSD is causally related to the personal assault that occurred during service.  In an April 2013 letter, the Veteran's treating VA psychologist opined that it was more likely than not that PTSD was caused by a sexual assault during active service.  When providing rationale for the medical opinion, the VA psychologist explained that the completion or lack of completion of an act of sexual assault did not mitigate the traumatic nature of the act, and there was a large and well-documented body of psychological literature which addressed the devastating psychological impact of such occurrences.   The treating VA psychologist also noted that there were no other known risk factors in the Veteran's history which may have precipitated her current PTSD.  Because the treating VA psychologist had adequate facts and data on which to base the medical opinion and provided adequate rationale for the medical opinion, it is of significant probative value.  

Although the February 2010 VA examiner provided a negative medical opinion on the question of whether the current psychiatric disability was related to a personal assault during service, the medical opinion is of lesser probative value than the April 2013 VA medical opinion for reasons explained below.  The February 2010 VA medical opinion, with a May 2010 addendum, was based on the inaccurate factual premise that there was no indication of discussion of  an in-service sexual assault when adjustment disorder with depressed mood was diagnosed by a service mental health provider in July 1995.  As stated above, the same mental health provider who diagnosed adjustment disorder with depressed mood had previously noted assessments of reported sexual assault and trauma reaction; therefore, it is reasonable to infer that the diagnosis of adjustment disorder with depressed mood considered the Veteran's report of sexual assault.  Also, in September 1995, another service medical provider specifically noted that the Veteran had been seen by mental health services for adjustment disorder with depressed mood secondary to sexual assault.  Because the service treatment records were generated contemporaneous to service, they are particularly credible and of significant probative value.  

Also, the February 2010 VA examiner linked the current psychiatric disability to childhood sexual abuse and depressive symptoms that began during childhood, and opined that it was unlikely that the incident during service would have resulted in any permanent aggravation of pre-existing psychiatric symptoms; however, because there was no psychiatric disability noted at service entrance, the Veteran is presumed sound at service entrance for the claimed psychiatric disability.  Furthermore, because an October 1993 service treatment record documenting treatment for a presumptive overdose on Motrin and probable psychogenic amnesia is the only reference to childhood sexual abuse and pre-existing psychiatric symptoms (i.e., suicidal ideation) included in the record, the Veteran repeatedly denied having a history of childhood sexual abuse during the course of the appeal and told a treating VA psychiatrist in September 2008 (i.e., shortly before filing the current VA claim) that she had a happy childhood with no psychiatric symptoms, and the Veteran's stepmother wrote in a May 2009 letter that the Veteran was a fun-loving and cheerful person before the in-service personal assault, the presumption of soundness is not rebutted by the high evidentiary burden of clear and unmistakable evidence.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD under 3.304(f)(5) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Although the April 2013 VA psychologist did not specifically address the diagnosis of a depressive disorder noted in treatment records, it is reasonable to infer that it was the psychologist's opinion that the Veteran's current psychiatric disability, which included diagnoses of PTSD and depressive disorder, was caused by the in-service personal assault.  Also, the February 2010 VA examiner specifically noted that psychiatric symptoms of depressive disorder (variously diagnosed as MDD, depressive disorder NOS, and mood disorder during the appeal) were unable to be differentiated from and overlap with symptoms of PTSD; therefore, the Board finds that the grant of service connection for PTSD includes the various diagnoses of a depressive disorder.  See, e.g., February 2010 VA PTSD examination report.   

Although the February 2010 VA PTSD examination report also includes diagnosis of alcohol abuse, service connection for alcohol abuse on a direct basis is precluded by law; therefore, service connection for alcohol abuse is not warranted.  38 C.F.R. 
§ 3.301.


Service Connection Analysis for Migraine Headaches and Right Shoulder Disability

The Veteran contends that the current migraine headaches and right shoulder disability (diagnosed as cervical radiculopathy or cervical brachial syndrome) had their onset during service or, in the alternative, were caused by the service-connected cervical spine disability.  See March 2014 rating decision (granting service connection for cervical spondylosis).  As the Board is granting service connection for migraine headaches and cervical radiculopathy, including cervical brachial syndrome, as secondary to (i.e., proximately due to) the service-connected cervical spine disability, other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides actual case questions of law or fact).

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether migraine headaches were caused by the service-connected cervical spine disability.  After reviewing the record and performing a thorough medical examination, the November 2013 VA medical examiner opined that the migraine headaches were at least as likely as not due to the service-connected cervical spine disability.  When providing rationale for the medical opinion, the November 2013 VA medical examiner explained that a complication and physical symptom of the Veteran's type of neck condition could easily cause headaches due to nerve and muscular irritation.  See November 2013 VA medical examination report.  Because the November 2013 VA medical examiner based the medical opinion on adequate facts and data, and provided a sound rationale for the medical opinion, the November 2013 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for migraine headaches under 38 C.F.R. § 3.310, as secondary to the service-connected cervical spine disability, have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.
     
The Board further finds that the evidence is in equipoise on the question of whether the current cervical radiculopathy, also diagnosed as cervical brachial syndrome, was caused by the service-connected cervical spine disability.  At the November 2013 VA medical examination, the VA medical examiner opined that the arm symptoms, which had been described by the Veteran as pain radiating down the arms with occasional finger numbness, were most likely caused by the cervical spine disability due to the same cause as for the migraine headaches (i.e., the Veteran's type of neck condition).  Although the November 2013 VA medical examiner answered "No" when asked if the Veteran had radicular pain or any other signs or symptoms due to radiculopathy, the VA examiner later acknowledged in the examination report that there was pain in the arms due to the cervical spine disability, which would indicate radicular symptoms associated with the cervical spine disability.  Also, the complaints of arm pain and hand weakness predominantly of the right upper extremity had previously been attributed to the diagnosis of cervical radiculopathy or cervical brachial syndrome by treating medical providers.  See February 2013 private treatment record and February 2013 letter from private chiropractor.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for cervical radiculopathy, including cervical brachial syndrome (claimed as a right shoulder disability), under 38 C.F.R. § 3.310 as secondary to the service-connected cervical spine disability, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
    

ORDER

Service connection for PTSD, to include depressive disorder NOS, MDD, and a mood disorder, is granted.

Service connection for migraine headaches, as secondary to the service-connected cervical spine disability, is granted.

Service connection for cervical radiculopathy, including cervical brachial syndrome (claimed as a right shoulder disability), as secondary to the service-connected cervical spine disability, is granted.


REMAND

Service Connection for Low Back and Right Hip Disabilities

The issues of service connection for a low back disability and a right hip disability are remanded for a supplemental VA medical opinion.  At the November 2010 VA medical examination, the VA examiner diagnosed mild lumbar spondylosis and opined that the low back disability and right hip disability were not caused by or the result of service.  The November 2010 VA medical examiner explained that he had been unable to identify service treatment records that substantiate the report of a spinal injury immediately after a fall from a deuce truck onto heavy equipment during service, and the service treatment records did not document a spinal injury sustained during the Veteran's active service that was of sufficient severity to result in, cause, or aggravate a spinal disability.  The November 2010 VA medical examiner also wrote that the physical examination was not consistent with neurocompressive spinal pathology, and imaging studies revealed lumbar spondylosis appropriate for age and would not be caused by service.  

The negative November 2010 VA medical opinion is not adequate because the VA medical examiner commented only on back injuries during service and did not address symptoms of right hip and low back pain during service, which were at times unrelated to injury.  The November 2010 VA medical examiner also did not discuss the diagnosis of lumbar degenerative disc disease with right sciatica included in a November 2009 VA primary care note.  For these reasons, a supplemental VA medical opinion is needed.  

Accordingly, the issues of service connection for a low back disability and service connection for a right hip disability are REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the November 2010 VA medical examiner who examined the claimed back and right hip disabilities (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current back and/or right hip disability had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein.  The examiner should explain the answer.  

For the purposes of providing the medical opinion, the examiner should address right hip and/or back pain noted in November 1992 (right hip pain of three days), July 1994 (low back pain after falling backwards on an auto buffer and injuring back), July 1994 (right hip and coccyx pain), January 1997 (report of back pain with prolonged standing), (undated) 1997 (report of back injury with history of low back pain after September 1992 strain), and September 1997 (report of strain of lower and upper back).  

The examiner should also address the diagnosis of lumbar degenerative disc disease with right sciatica noted in a November 2009 VA primary care note.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

3.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


